PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/311,550
Filing Date: 19 Dec 2018
Appellant(s): HARRIS, Ralph, Edmund



__________________
Tom Owens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

	Claims 1-4, 6-7, 11-16, 20-22 and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US PG PUB Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US PG PUB 2010/0252267 (hereinafter "Harris") in view of Morsy, S. et al. “Improving Hydraulic Fracturing of Shale Formations by Acidizing"; Society of Petroleum Engineers; doi: 10.2118/165688-MS, SPE 165688; August 20, 2013; (hereinafter "Morsy") and further in view of Lepage et al. WO 2012/113738 (hereinafter "Lepage"). (hereinafter "Harris") in view of Morsy, S. et al. "Improving Hydraulic Fracturing of Shale Formations by Acidizing"; Society of Petroleum Engineers; doi:10.2118/165688-MS, SPE 165688; August 20, 2013; (hereinafter "Morsy").

	Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US PG PUB 2010/0252267 (hereinafter "Harris") in view of Morsy, S. et al. “Improving Hydraulic Application/Control Number: 16/311,550 Art Unit: 3674 Fracturing of Shale Formations by Acidizing"; Society of Petroleum Engineers; Page 22 doi: 10.2118/165688-MS, SPE 165688; August 20, 2013; (hereinafter "Morsy") and further in view of Abrams et al. "Higher pH Stimulation Systems" J. Petro. Technology 35(12) 2175-2184 (1983) (hereinafter "Abrams").
	
	Claim 23 stands rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US PG PUB 2010/0252267 (hereinafter "Harris") in view of Morsy, S. et al. “Improving Hydraulic Fracturing of Shale Formations by Acidizing"; Society of Petroleum Engineers; doi: .

(2) Response to Argument
	
The Claims Are Not Obvious

Introduction
	There are no arguments for patentability of the claims clearly set forth in this introduction section.

The Action Fails to Establish a Motivation to Combine Harris and Morsy
	Appellant argues that Morsy teaches away from the claimed invention because it involves a "live" acid (e.g., hydrogen chloride - HCl), rather than a "delayed release" acid (i.e., in the present application, the recited "carbonate-dissolving agent" of Claim 1, the recited "acid precursor" of Claim 2, the recited "ester"/"orthoester" of Claim 3, and the recited "formic acid"/"acetic acid"/"glycolic acid"/"lactic acid" of Claim 4), that is used to acidize a shale formation.  Appellant further states that the Smith Declaration supports this position by saying "the live acid [of Morsy] will . . . be unable to travel into the microfractures."  Lastly, Appellant argues that there is no motivation to use the teachings of Morsy to modify the method disclosed in Harris.  See Brief - Pages 4-6.
	The Examiner disagrees.
	Firstly, 	Morsy was not cited for teaching a "delayed release" acid.  Rather, Harris was cited in the 103 rejection for teaching this limitation, and Appellant does not argue that Harris fails to teach a "delayed release" acid.  
	Appellant appears to be arguing the references individually, because Harris does teach a "delayed release" acid (i.e., the recited "carbonate-dissolving agent" of Claim 1, the recited "acid precursor" of Claim 2, the recited "ester" or "orthoester" of Claim 3, and the recited "formic acid"/"acetic acid"/"glycolic acid"/"lactic acid" of Claim 4), as clearly indicated in the Final Rejection dated 06/26/2020.  See Final Rejection - Pages 4, 6 and 7.  In fact, Harris teaches all of the exact acid esters recited in Claim 4 of the present application (in Harris, see Claim 12).  Appellant appears to ignore this fact in this argument against the 103 rejection.
	In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Secondly, regarding the statement in the Smith Declaration, the 103 rejection for Claim 1 in the Final Rejection clearly indicates that Harris (not Morsy) was used to teach a "delayed release" acid travelling into the microfractures.  For example, in the Final Rejection, see Pages 3-5, which specifies that a "delayed release" acid is generated (see Harris, which discusses using an acid precursor rather than a reactive "live" acid [0076], thereby allowing the injected treatment fluid to penetrate several meters into the formation before the acidizing begins [0071], shutting in the well to permit subsequent delayed acidizing in the formation and dissolving acid soluble material to thereby increase production at the well [0071-0073]).
	Harris, the cited primary reference (US 20100252267) in the 103 rejection, expressly teaches every limitation of Claim 1, except for:  performing the acidizing operation in a SHALE formation.  When describing the acidizing operation, Harris most often generically refers to a "formation" (i.e., any and all types of formations) rather than limiting the acidizing operation to a specific type of formation.  This, at a minimum, implies that the acidizing operation taught in Harris could be used in ALL types of formations, including a shale formation.  
	Morsy, the cited secondary reference in the 103 rejection, was cited to teach performing an acidizing operation that dissolves carbonates in a SHALE formation.  Thus, one of ordinary skill in the art at the effective date of the present application would have been motivated to perform the acidizing operation of Harris in a SHALE formation for the purpose of dissolving carbonates in the shale formation to thereby improve flow in the formation and increase production.
	Thirdly, regarding Appellant's argument that there is no motivation to use the teachings of Morsy to modify the method disclosed in Harris, the motivation to perform the acidizing steps disclosed in Harris in a SHALE formation, as taught in Morsy, was clearly provided in the Final Rejection (see Final Rejection, Page 6).  To repeat, one of ordinary skill in the art at the effective date of the present application would have been motivated to perform the acidizing operation of Harris in a SHALE formation for the purpose of dissolving carbonates in the shale formation to thereby improve flow in the formation and increase production.
	Accordingly, Appellant's argument is not persuasive.

	As an aside, it is noted that one of the inventors in the cited Harris reference (US 20100252267) is Ralph Edmund Harris and the sole inventor of the present application is Ralph Edmund Harris.

The Action Fails to Establish a Reasonable Expectation of Success
	Appellant argues that applying the "acid precursor" treatment of Harris cannot be predictably applied to shale formations.  Thus, Appellant argues, the 103 rejection does not establish a reasonable expectation of success.  See Brief - Pages 6-8.
	The Examiner disagrees.
	Firstly, conclusive proof of efficacy is not required to show a reasonable expectation of success.  Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018).
	Secondly, applying the acidizing operation taught in Harris to a shale formation WOULD have a reasonable expectation of success in light of the teachings in Harris and Morsy, as explained in the following discussion.
	Harris teaches there are two ways to perform an acidizing operation:  1) with a "live," highly reactive acid (in Harris - see [0007]); and 2) with an acid precursor, which delays the reactions of the acid until the treatment fluid has sufficiently penetrated into the formation (see [0076] and [0081]).  For both methods of acidizing, once the acid begins to react with the materials in the formations, the acidizing effect operates exactly the same way.  At that point, the acid is simply reacting with the materials in the formation and whatever is going to happen (e.g., the acid actively dissolving carbonates) will happen.
	Concerning any teaching about particular types of formations, Harris most often simply refers to a generic "formation" (e.g., in Harris - see Abstract; see [0018], [0024], [0043], [0080] and [0083]; see all claims, which do not specify a particular type of formation).  Harris also mentions "carbonate" and "sandstone" formations, or other formations (e.g., shale, etc.) that include "carbonates" and "sandstones" (see [0025]).  This, at a minimum, implies that the acidizing operation taught in Harris could be used in ALL types of formations, including a shale formation.
	Morsy expressly teaches performing an acidizing operation to dissolve carbonates in a SHALE formation (in Morsy - see first paragraph under the "Introduction" heading on Page 1; see paragraph spanning Pages 1-2, first two sentences).  Thus, one of ordinary skill in the art at the effective date of the present application would have been motivated to perform the acidizing operation of Harris in a SHALE formation for the purpose of dissolving carbonates in the shale formation to thereby improve flow in the formation and increase production.
	Moreover, Appellant admits that applying an "acid precursor" acidizing treatment to a SHALE formation was known in the Prior Art (in the present application, see Specification - Page 6, Lines 19-23).  
	Accordingly, Appellant's argument is not persuasive.

The Action Does Not Establish Inherent Disclosure
	Appellant argues that neither Harris nor Morsy teaches "generating an organic acid or chelating agent within the shale formation at or near microfractures" (emphasis added) and "dissolving at least a portion of the carbonate material in microfractures comprised within the shale formation" (emphasis added), as recited in Claim 1, because microfractures are not inherently present in shale formations.  See Brief - Pages 8-9.
	The Examiner disagrees.
	Firstly, both cited references teach natural fractures in the formations.  Harris expressly teaches natural fractures in generic formations (see [0005], [0021] and [0070]) and treating natural fractures (in Harris, see Claim 27).  Also, Morsy expressly teaches natural fractures in SHALE formations (in Morsy, see first paragraph under the "Introduction" heading on Page 1 --- "nano-Darcy permeability"; also, see paragraph spanning Pages 1-2, first two sentences --- "natural pores of the reservoir").
	Secondly, Harris expressly teaches hydrolysis (in Harris, see [0080]) of acid precursors (see [0078]), which is a chemical reaction that requires the presence of water.  In order for the water to be physically present within the formation and to react with the acid precursor, the water must exist within some space inside the formation.  Similarly, the hydrocarbons that are physically present within the formation must exist within some space inside the formation.  These "spaces" are the recited "microfractures."
	Thirdly, it is the Examiner's position that any shale formation that is large enough to:  
produce hydrocarbons (as required by the claims); and 
include enough water so that hydrolysis takes place with the injected "carbonate-dissolving agent" (as required by the claims), 
will also necessarily include microfractures.
	Moreover, Appellant admits that microfractures in SHALE formations were known in the Prior Art (in the present application, see Specification - Page 3, Line 6 and Page 6, Line 20).  
	Accordingly, Appellant's argument is not persuasive.


Claim 13 is Independently Patentable
	Appellant argues that one of ordinary skill would not read Harris and Morsy as suggesting that hydrocarbons could be produced from shale using a delayed release dissolving agent without also performing hydraulic fracturing (emphasis in original text), because Morsy does not suggest treating shale with acid alone but only as a complement to hydraulic fracturing.  See Brief - Pages 9-10.
	The Examiner disagrees.
	As clearly indicated in the Final Rejection (see Page 9), Harris (not Morsy) was used to teach enhancing production from a formation that has not been subjected to hydraulic fracturing (in Harris, see [0068] - pumping the treatment fluid into the formation below fracture pressure), as recited in Claim 13.
	Moreover, Morsy also expressly teaches performing an acidizing operation in a SHALE formation that has not been subjected to hydraulic fracturing (in Morsy - see first paragraph under the "Introduction" heading on Page 1; see paragraph spanning Pages 1-2, first two sentences --- a stimulation technique for a SHALE formation, employed as an alternative to propped fracturing, includes performing matrix acidizing at low pressures to avoid fracturing).
	Accordingly, Appellant's argument is not persuasive.

Claim 20 is Independently Patentable
	Appellant argues that the Examiner has not provided evidence that it would have been obvious to include a shale inhibitor in the same treatment fluid as a delayed release carbonate-dissolving agent because:  1) no such treatment fluid comprising both delayed release carbonate-dissolving agent and shale inhibitor is taught or suggested anywhere in either Harris or Morsy; and 2) Morsy does not even teach or suggest including a shale inhibitor in any treatment fluid intended for promoting hydrocarbon production.  See Brief - Pages 10-11.
	The Examiner disagrees.
	Appellant again appears to be arguing the cited references individually.  To argue that the 103 rejection is improper because:  
neither Harris nor Morsy teach a treatment fluid comprising both delayed release carbonate-dissolving agent and shale inhibitor; and 
Morsy does not teach a shale inhibitor in any treatment fluid intended for promoting hydrocarbon production,
is arguing the cited references individually rather than as a combination.
	The 103 rejection is based upon a combination of the teachings in Harris and Morsy.  As clearly indicated in the Final Rejection, the combined teachings of Harris and Morsy teach every limitation of Claim 20 and provide proper motivation to combine those teachings.
	To directly address Appellant's statements:
Harris teaches the recited "delayed release carbonate-dissolving agent," and Morsy teaches the recited "shale inhibitor" and provides proper motivation to combine this teaching with the teachings in Harris (e.g., for the purpose of reducing clay swelling in the formation); and
Harris teaches the recited "treatment fluid" intended for promoting hydrocarbon production, and Morsy teaches the recited "shale inhibitor" and provides proper motivation to combine this teaching with the treatment fluid taught in Harris (e.g., for the purpose of reducing clay swelling in the formation).
	Accordingly, Appellant's argument is not persuasive.

Claim 24 Is Independently Patentable
	Appellant argues that Morsy only teaches acidizing shale formations during a fracturing operation not after completion of a fracturing operation.  See Brief - Pages 11-12.
	The Examiner disagrees.
	Once again, Appellant appears to be arguing the cited references individually.  
	The 103 rejection is based upon a combination of the teachings in Harris and Morsy.  As clearly indicated in the Final Rejection, the combined teachings of Harris and Morsy teach every limitation of Claim 24 and provide proper motivation to combine those teachings.
	To directly address Appellant's statement, Harris (not Morsy) teaches the recited "introducing the treatment fluid into the . . . formation at below fracture pressure following the completion of a hydraulic fracturing operation" (in Harris, see [0003], [0004] and [0068] - Harris teaches damage deep in formations within induced fractures, acidizing the fractures to treat/remove the damage, wherein the acidizing fluids are introduced into the formation at below fracture pressure) and Morsy teaches performing performing an acidizing operation that dissolves carbonates in a SHALE formation, as indicated in the 103 rejection for Claim 1.  
	Accordingly, Appellant's argument is not persuasive.



	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHARLES R NOLD/
Primary Examiner, Art Unit 


Conferees:

/WILLIAM D HUTTON JR/
Supervisory Patent Examiner, Art Unit 3674

/HEATHER C SHACKELFORD/Primary Examiner                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.